Citation Nr: 9931680	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a rash on the 
appellant's legs.  

2.  Entitlement to an increased rating for the residuals of a 
left ankle fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1979 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The Board notes that in the appellant's June 1995 Notice of 
Disagreement (NOD), and in his March 1996 substantive appeal, 
the appellant raises the issue of entitlement to service 
connection for a rash on his legs, as secondary to his 
service-connected plantar warts, right 5th metatarsal.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.

The Board further observes that in a March 1999 rating 
action, the RO denied the appellant's claim of entitlement to 
an increased rating for plantar warts, right 5th metatarsal.  
There is no indication from the information of record that 
the appellant filed a NOD.  Accordingly, this issue is not 
before the Board for appellate consideration. 


REMAND

Preliminary review of the evidentiary record reflects that in 
December 1994, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
filed a claim for entitlement to service connection for a 
"tropical" rash on his legs.  The appellant stated that 
while he was in the "tropics" during service, he had 
contacted a rash on his legs.  The appellant further 
requested that his service-connected left ankle disability be 
re-evaluated because it had increased in severity.

In January 1995, the appellant submitted a VA Form 21-4142, 
Authorization for Release of Information for a Dr. P. from 
the VA Medical Center (VAMC) in Santa Barbara, California.  
The Board notes that in February 1995, the RO received 
outpatient treatment records from the Santa Barbara VAMC, 
from October 1991 to December 1994.  

In the appellant's June 1995 NOD, the appellant stated that 
he was currently being treated at the Santa Barbara VAMC by 
Dr. P. for both his skin condition and for his left ankle 
disability.  However, the Board observes that although 
outpatient treatment records from the Santa Barbara VAMC had 
already been obtained and associated with the claims file, 
the records were received in February 1995, prior to the 
appellant's June 1995 NOD.  The Board notes that the evidence 
of record does not indicate that the appellant's most recent 
outpatient treatment records from the Santa Barbara VAMC, 
from February to June 1995, have been obtained and associated 
with the claims folder.  

The Board notes that inasmuch as the appellant's statement 
has put the VA on notice of the existence of additional VA 
treatment records, these records should be obtained prior to 
the Board's appellate review in this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992) (where the Board is 
on notice of the possible existence and relevance of certain 
evidence, remand to obtain that evidence is required); see 
generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.

The Board observes that in regards to the appellant's claim 
of entitlement to service connection for a rash on his legs, 
the VA has an obligation under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the appellant of the evidence 
necessary to complete his application for VA benefits based 
on service connection for a rash on his legs.  In this case, 
the appellant is hereby notified that preliminary review of 
the claims file indicates that the "evidence necessary to 
complete his application" for the above-mentioned disability 
is competent medical evidence of a presently existing rash on 
his legs, which can be related to his period of active duty 
service.  Once the development is completed, the record must 
again be reviewed to determine whether his claim is 
ultimately well grounded.  Accordingly, the appellant is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theory of entitlement 
to service connection for a rash on his legs, he still 
remains under an obligation to provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claims, the case is REMANDED to the 
RO for the following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time, 
including following service for his rash, 
and in recent years for his left ankle 
disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include any 
records from the Santa Barbara VAMC, from 
December 1994 to the present, and any 
records from a Dr. P. of the Santa 
Barbara VAMC.  

Copies of treatment records from all 
sources identified, and not currently of 
record should then be requested and 
associated with the claims folder.  If 
the search for any of the records 
identified has negative results, 
documentation to that effect should be 
placed in the claims folder.  

2.  After completion of the above noted 
development, the appellant should be 
given a full opportunity to supplement 
the record, if desired.  The RO should 
then readjudicate the issues of 
entitlement to service connection for a 
rash on the appellant's legs, and 
entitlement to an increased rating for 
the residuals of a left ankle fracture.  
If the determinations remain adverse to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this remand is to obtain additional development and to 
ensure due process of law.  The Board does not intimate any 
factual or legal conclusion as to the ultimate outcome.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












